Citation Nr: 1316517	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  04-27 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of Department of Veterans Affairs treatment for a left knee condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran had active service from August 1960 to August 1963.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 1998 decision by the Department of Veterans Affairs (VA) Sioux Falls, South Dakota, Regional Office (RO).  


FINDINGS OF FACT

1.  By rating decision of August 1996, the RO denied compensation for a left knee disorder under 38 U.S.C.A. § 1151, and properly notified the Veteran of that decision.  

2.  The Veteran did not appeal the August 1996 rating decision. 

3.  Evidence received since the August 1996 rating decision is either not material, cumulative, or redundant of the evidence already considered, and is not so significant that it must be considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The August 1996 RO rating decision that denied service connection for a left knee disorder under 38 U.S.C.A. § 1151 is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received, and the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a left knee disorder may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim, such as, describes what is meant by new and material evidence under either the old or new standard; (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

With regard to the considerations regarding the need for notification of the evidence and information that is necessary to reopen a claim and what is necessary to establish the underlying claim for the benefit sought, there is no defect in this case. Id.  Here multiple letters were sent to the Veteran in an effort to provide him with proper notice.  He was not sent notice prior to the initial determination in this claim.  A notice letter was sent to him in September 2006; however it was apparently sent to the wrong address.  Another letter was sent to him at a new address in June 2008, which did not satisfy the notice requirements.  Id.  An August 2011 letter was sent which was also incorrect.  He was sent a notice letter in November 2011 in January 2013.  He was sent a corrected letter in March 2013.  The Board finds that the Veteran has received proper notice regarding his claim with the issuance of the January 2013 and March 2013 letters.  While the timing of the notice was after the initial determination, the issue was readjudicated in a supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Further, the Board notes that the March 2013 letter incorrectly listed the date of the notice of the prior denial.  The Boards finds this to be harmless error.  In this regard the corrected letter addressed the elements that were in error in the January 2013 letter and the correct date of the notice has been consistently provided to the Veteran in previous letters.  Therefore, the Board finds that there is no prejudice to the Veteran in not providing him with additional notice.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  The Board therefore finds that adequate notice has been provided as the Veteran was informed regarding the reason for the prior denial and the evidence necessary to substantiate the elements required to establish his claim that were found insufficient in the last final decision.  

As for claims to reopen, "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]." 38 U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order to assist claimants, to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records and identified VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

The Veteran's claim involving entitlement to service connection for a left knee disorder under the provisions of 38 U.S.C.A. § 1151 was denied by the RO in August 1996 on the grounds that the Veteran's left knee disorder did not undergo additional disability caused by VA treatment.  The Veteran was notified of the decision but he did not file an appeal; hence, this decision is final.  38 U.S.C.A. § 7105.  As a result, service connection for this disorder under 38 U.S.C.A. § 1151 may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

For claims to reopen filed before August 29, 2001, such as this one, new and material evidence is defined as "evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim." 38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

When the RO denied service connection under 38 U.S.C.A. § 1151, it based its decision on the Veteran's, VA outpatient medical reports from 1992 to 1994, VA hospitalization reports from 1993 to 1995 and a VA examination report of April 1995.  The records showed that in 1992, x-rays showed osteoarthritic changes.  In April 1993, the Veteran complained of increased left knee pain and he underwent orthoscopic surgery.  After his discharge, he was seen later that month for pain and drainage.  It was noted that he had staff infections and he subsequently underwent debridement of the knee on three occasions.  He was released in May 1993 on antibiotics.  He was treated following a fall in March 1994 and sustained a fracture of the left femur and a comminuted fracture of the proximal patella.  The April 1995 VA examination found degenerative joint disease, left knee, status post septic arthritis which is secondary to arthroscopic surgery.  

Since the final denial in August 1996, the Veteran has submitted his own written statement, a statement from his brother, and Internet articles.  The Veteran's statements are cumulative of his contentions previously documented, and therefore are not new and material.  

The statement from his brother documents the Veteran's complaints of left knee pain, his VA surgery, and his subsequent treatment.  This statement is competent evidence to establish what the brother observed or experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the brother's statements are not competent evidence sufficient to establish the cause of such disability, and the relationship to VA treatment.  Id. at 1377.  Medical causation in this case involves questions beyond the range of common experience and common knowledge and requires the special knowledge and experience of a trained physician.  Therefore, the brother's assertions are not so significant that it must be considered in order to fairly decide the merits of the claim, and is thus not material.  

The Internet articles are new since they were not previously of record; however they are not material to the Veteran's claim as they are general in nature and do not specifically relate the Veteran's specific treatment.  See Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

Private and VA medical records dated from 1992 to 1996 are duplicates of records previously considered.  VA records thereafter are new but relate to continuing treatment and complaints regarding the left knee, thus they are cumulative.  

The evidence which is not duplicative is new since it has not been previously considered by VA.  However, the Board finds that this information is not material since it does not provide information that is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156 (2000).  It thus does not constitute new and material evidence.  New and material evidence not having been found, the Veteran's request to reopen his claim for service connection for a left knee disorder is denied.  



ORDER

New and material evidence has not been received to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of VA treatment for a left knee disorder, and therefore the appeal is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


